DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 09/02/2022 for response of office action mailed on 06/02/2022. Claims 1, 2, 5, 15, 16, and 20 are currently amended. Claims 8 and 23 were cancelled previously. No claim is added. Claims 1-7, 9-22 and 24-29 are being examined and pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1, 2, 7, 10, 14, 15, 16, 17, 22, 25, and 29  are objected because of following minor informality (to avoid confusion):
In claim 1, 2, 7, 10, 14, 15, 16, 17, 22, 25, and 29, examiner suggests to replace “at least one first secret share” with - - at least a first secret share  - -.
In claim 1, 2, 7, 10, 14, 15, 16, 17, 22, 25, and 29, examiner suggests to replace “at least one second secret share” with - - at least a second secret share  - -.
In claim 1, 10, 15, 16, and 25, examiner suggests to replace “at least one third secret share” with - - at least a third secret share - -.
In claim 1, 10, 15, 16, and 25, examiner suggests to replace “at least one fourth secret share” with - - at least a fourth secret share - -.

Response to Arguments
Applicant’s amendments on claims 1, 15 and 16, filed on 09/02/2022, with respect to claim objections have not overcome the objections because terms, “one third” and “one fourth” cause confusions, therefore the objections have been sustained.
Applicant’s amendments on claim 1, 15 and 16, filed on 09/02/2022, with respect to rejection under 35 U.S.C 112(a) and (b) have been fully considered. The amendments overcame the rejections, therefore the rejections have been withdrawn. 
Applicant’s amendments on claim 1, 15 and 16, filed on 09/02/2022, with respect to rejection under 35 U.S.C 103 have been fully considered. Examiner acknowledges the applicant’s amendments are based on the examiner’s suggestion during the interview conducted on 08/31/2022. Because of the limited time restriction, examiner only was able to confirm that the suggested amendments could overcome the rejections and not confirm the allowance because further search and consideration are required. 
Regarding argument on claim 1 on page 8-9, claim 1 is amended with new limitation, rotating the plurality of secret shares between at least the first system and the at least one second system periodically after the signing the data, wherein is generated by the first system during the rotating, wherein the second set of secret shares corresponds to the public key, wherein the second set of shares includes the at least one third secret share and at least one fourth secret share, during the rotating. Claim 15 and 16 although are different, amended with similar limitations. The applicant’s amendments to claims 1, 15 and 16 necessitated the new grounds of rejection presented in this office action. Hence, Hence, applicant’s arguments with respect to rejections of claim 1, 15 and 16 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior art, Triandopoulos et al. (US10084596), introduced.
Applicant presents no further arguments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 7, 10, 14-16, 18, 22, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over by Trevethan (US20200145231) in view of Triandopoulos et al. (US10084596, hereinafter Tri). 
Regarding claim 1, 15 and 16, Trevethan teaches a method for securing digital signatures using multi-party computation (Trevethan: generating a cryptographic signature by multiple members in a group; Para. 0001, 0007), comprising: receiving a request to digitally sign a blockchain message (Trevethan: one of the participants of a signing group proposes a blockchain transaction to spend ouptputs encumbered by the group public key, which triggers a request for a valid signature to be generated because valid signature removes the encumbrance previously placed on the resources using the group public key; Para. 0112, 0110, 0062); generating, by a first system, at least one first secret share out of a plurality of secret shares associated with a private key, wherein the plurality of secret shares are generated by a plurality of systems for digitally signing and authorizing the blockchain message; (Trevethan: Fig. 3: P1, P2 and P3; three members in the group, P1, P2 and P3, each member in the group generates a secret share, wherein each secret share is determined as si=f(i) mod p which is the Pi point on the polynomial f(x) mod p and 
    PNG
    media_image1.png
    48
    104
    media_image1.png
    Greyscale
; a0 is a constant term and the shared secret (private key); Para. 0016, Para. 0072 and 0073); determining a signing policy for a blockchain protocol corresponding to the blockchain message (Trevethan: a valid signature for a transaction requires a signing by at least a threshold number of secret shares from group participants; Para. 0110, 0120, 0121); determining, from a total number of secret shares, a minimum number of secret shares of the plurality of secret shares required for authenticating the blockchain message based on the signing policy, wherein the minimum number of secret shares designates a number of secret shares generated by the plurality of systems based on the signing policy (Trevethan: determining at least a threshold number of secret shares should be used to allow group participants to generate a valid signature, wherein the signature is applied to a blockchain transaction that spends digital assets previously encumbered by the group public key; Para. 0110; 0005); causing at least one second secret share to be generated, wherein the plurality of secret shares includes the at least one first secret share generated by the first system and at least one second secret share generated by one of at least one second system separate from the first system, (Trevethan:  a signing group is initialized with at least a threshold number of secret shares to allow member nodes to cooperatively generate a valid digital signature, Para. 0066; 0110; Fig. 3: P1, P2 and P3; three members in the group, P1, P2 and P3, each member in the group generates a secret share; Para. 0066, 0110, 0072); and wherein the at least one first secret share and the at least one second secret share are not exchanged between the first system and the at least one second system (Trevethan: allows a valid signature to be generated without requiring any of the participants who contribute to signature generation to reveal their respective private secrets; Para. 0007, 0063); signing data based on the private key when the signing policy is met, wherein the signing occurs as part of an interactive signing process, wherein the interactive signing process includes running a multi-party computation protocol by the first system and the at least one second system (Trevethan: Fig. 3-5, three members in the group P1, P2, and P3; allow a valid ECDSA signature to be generated by a threshold number (policy) of nodes of a group using a threshold signature scheme protocol; Para. 0062, Para. 0064; Para. 0113, 117-120; secret share generated by each system is calculated based on shared secret (private key); Para. 0072-0073); wherein each system uses each secret share of the plurality of secret shares during the interactive signing process (Trevethan: each member generates its secret share si, and calculate the partial signature using the secret share, then generates second signature component, w; Para. 0117-120; 0072); wherein the digital private key corresponds to a public key (Trevethan: a0 is shared secret that corresponding to the group public key; Para. 0076); wherein the public key is generated based on the plurality of secret shares (Trevethan: once secret shares are generated, a group public key is generated; Para. 0076. 0080), wherein the signing policy at least requires the minimum number of secret shares of the plurality of secret shares (Trevethan: at least a threshold number of secret shares is required to allow group members to generate a valid signature; Para. 0110), and wherein the signing policy requires the at least one first secret share and the at least one second secret share to meet the signing policy (Trevethan: at least a threshold number of nodes that are group members cooperate to generate a valid signature; Para. 0062; Para. 0007). 
Yet, Trevethan does not teach rotating the plurality of secret shares between at least the first system and the at least one second system periodically after the signing the data, wherein at least one third secret share of a second set of secret shares is generated by the first system during the rotating, wherein the second set of secret shares corresponds to the public key, wherein the second set of shares includes the at least one third secret share and at least one fourth secret share generated by the at least one second system during the rotating.
However, in the same field of endeavor, Tri teaches rotating the plurality of secret shares between at least the first system and the at least one second system periodically after the signing the data (Tri: rotating/refreshing secret shares based on a time based schedule, every month or every day; Col. 13, line 14-23), wherein at least one third secret share of a second set of secret shares is generated by the first system during the rotating, wherein the second set of secret shares corresponds to the public key, wherein the second set of shares includes the at least one third secret share and at least one fourth secret share generated by the at least one second system during the rotating (Tri: two new secret shares, K1, K2 can be generated by K1-r and K2+r during rotating/refreshing; Col. 4, line 46-57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Trevethan to include rotating the plurality of secret shares between at least the first system and the at least one second system periodically after the signing the data, wherein at least one third secret share of a second set of secret shares is generated by the first system during the rotating, wherein the second set of secret shares corresponds to the public key, wherein the second set of shares includes the at least one third secret share and at least one fourth secret share generated by the at least one second system during the rotating as disclosed by Tri. One of ordinary skill in the art would have been motivated to make this modification in order to rotate secret shares to prevent attack from attackers as suggested by Tri (Tri: Col. 4, line 26-62). 
Regarding claim 3 and 18, combination of Trevethan and Tri teaches the method of claim 1. In addition, Trevethan further teaches wherein the public key is a first public key, further comprising: generating a second public key based on the plurality of shares, wherein the second public key is a predetermined function of the first public key (Trevethan: Para. 0076: Once secret shares are generated, a group public key (which is an elliptic curve public key) may be generated at operation 308. At operation 308, Lagrangian interpolation may be used to determine the group public key corresponding to the shared secret, a0. More particularly, the participants, Pi (where i=1, . . . , t+1,) of the group, U, each provision their enclaves Ei to compute a respective public key share based on a Lagrangian interpolation coefficient, an elliptic curve generator point and their secret share. That is, the public key share may be computed as bisi×G). 
Regarding claim 7 and 22, combination of Trevethan and Tri teaches the method of claim 1. In addition, Trevethan teaches determining, by the first system, whether the signing policy is met based on the at least one first secret share and the at least one second secret share (Trevethan: Para. 0005: Blockchain protocols sometimes provide for multi-party signing features that require signatures from a number of nodes or parties before removing an encumbrance on an unspent output (UTXO). For example, Bitcoin's multisig feature provides such functionality. Multi-signature scripts may set a condition in which N public keys are recorded in a locking script and at least M private keys, each associated with a respective one of the N public keys, must provide signatures to release an encumbrance i.e. to unlock the UTXO). 
Regarding claim 10 and 25, combination of Trevethan and Tri teaches the method of claim 1. In addition, Trevethan teaches wherein the at least one third secret share is generated based on the at least one first secret share, wherein the at least one fourth secret share is generated based on the at least one second secret share (Trevethan: Each member in the group generating modified secret share based on the own secret share, si, Para. 0088). 
Regarding claim 14 and 29, combination of Trevethan and Tri teaches the method of claim 1. In addition, Trevethan teaches wherein no portion of the at least one first secret share is revealed outside of the first system, wherein no portion of the at least one second secret share is revealed outside of the at least one second system (Trevethan: Para. 0007: a digital signature scheme is described that allows a valid signature to be generated without requiring any of the participants who contribute to signature generation to reveal their respective private secrets; Para. 0063: these private secrets may be used to generate a valid signature for a transaction without a member node having to reveal their private secret to other member nodes). 
Claim 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trevethan in view of Tri, and further in view of Ruff et  al. (US20170277831, hereinafter Ruff) and Cheng et al. (US20180367316, hereinafter Cheng). 
Regarding claim 2 and 17, combination of Trevethan and Tri teaches the method of claim 1. 
Yet, the combination does not teach  generating, by the first system, a master backup public key and a master backup private key, wherein an encrypting second system of the at least one second system encrypts at least one of the at least one second secret share using the master backup public key; and validating that the at least one encrypted share was encrypted by the encrypting second system using the master backup public key, wherein no portion of the at least one first secret share is revealed to the at least one second system during the validating, Page 24 of 35CURV P1225 wherein no portion of the at least one second secret share is revealed to the first system during the validating.
However, in the same field of endeavor, Ruff teaches generating, by the first system, a master backup public key and a master backup private key (Ruff: Para. 0009: A backup public/private encryption key pair may be generated for backup purposes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include generating, by the first system, a master backup public key and a master backup private key as disclosed by Ruff. One of ordinary skill in the art would have been motivated to make this modification in order to restore the compromised keys as suggested by Ruff (Ruff: Para. 0009). 
However, in the same field of endeavor, Cheng teaches wherein an encrypting second system of the at least one second system encrypts at least one of the at least one second secret share using the master backup public key (Cheng: Claim 18: wherein the encrypted second master key share is encrypted using the public key encryption key by the second HSM); and validating that the at least one encrypted share was encrypted by the encrypting second system using the master backup public key, wherein no portion of the at least one first secret share is revealed to the at least one second system during the validating, Page 24 of 35CURV P1225 wherein no portion of the at least one second secret share is revealed to the first system during the validating (Cheng: Para. 0143:  A determination may be made at 614 whether the request for the encrypted second master private key share is authorized; Para. 0219: Any number (e.g., the specified number of master key shares to generate) of points (e.g., any four points) on this line may be selected to become the secret shares—each point by itself does not reveal any information about the original number S). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein an encrypting second system of the at least one second system encrypts at least one of the at least one second secret share using the master backup public key; and validating that the at least one encrypted share was encrypted by the encrypting second system using the master backup public key, wherein no portion of the at least one first secret share is revealed to the at least one second system during the validating, Page 24 of 35CURV P1225 wherein no portion of the at least one second secret share is revealed to the first system during the validating as disclosed by Cheng. One of ordinary skill in the art would have been motivated to make this modification in order to protect private keys as suggested by Cheng (Cheng: Para. 0070). 
Claim 4-6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trevethan and Tri, and further in view of Spitz (US20060190734).
Regarding claim 4 and 19, combination of Trevethan and Tri teaches the method of claim 1. 
Yet, the combination does not teach wherein the signing policy further requires at least one additional requirement.
However, in the same field of endeavor, Spitz teaches wherein the signing policy further requires at least one additional requirement (Spitz: Para. 0034: a signing policy database 100 a which stores information indicating the types and attributes of documents each authorized user is allowed to have signed. At least one signature requestor 102 a-102 n is authorized by signing system 100 to have specific documents signed by signing system 100. Each requester 102 a-102 n may submit a request to have any document they like signed. However, signing system 100 will only sign those documents that the requester is authorized to have signed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the signing policy further requires at least one additional requirement as disclosed by Spitz. One of ordinary skill in the art would have been motivated to make this modification in order to provide signature based on signing policy as suggested by Spitz (Spitz: Para. 0040). 
Regarding claim 5 and 20, combination of Trevethan, Tri and Spitz teaches the method of claim 4. 
In addition, Spitz teaches wherein the at least one additional requirement includes at least one of: an approval by at least one entity, and at least one authentication (Spitz: Para. 0034: a signing policy database 100 a which stores information indicating the types and attributes of documents each authorized user is allowed to have signed. At least one signature requestor 102 a-102 n is authorized by signing system 100 to have specific documents signed by signing system 100. Each requester 102 a-102 n may submit a request to have any document they like signed. However, signing system 100 will only sign those documents that the requester is authorized to have signed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the at least one additional requirement includes at least one of: an approval by at least one entity, and at least one authentication as disclosed by Spitz. One of ordinary skill in the art would have been motivated to make this modification in order to provide signature based on signing policy as suggested by Spitz (Spitz: Para. 0040).
Regarding claim 6 and 21, combination of Trevethan, Tri and Spitz teaches the method of claim 4. In addition, Trevethan further teaches wherein the data to be signed is transaction data using the blockchain protocol for a blockchain transaction (Trevethan: Para. 0007: a dynamic multiparty threshold signature scheme allows control of a resource (e.g. a blockchain transaction output, UTXO) to be shared among a group of participants under a single public key but with each group member holding a private secret. A threshold subset of the participants are required to collectively sign in order to spend the output). 
In addition, Spitz teaches wherein the at least one additional requirement is determined based on at least one of: an amount of the transaction, a destination of the transaction, a type of the transaction, a transaction history of a user participating in the transaction, or a time of day (Spitz: Para. 0034: a signing policy database 100 a which stores information indicating the types and attributes of documents each authorized user is allowed to have signed. At least one signature requestor 102 a-102 n is authorized by signing system 100 to have specific documents signed by signing system 100. Each requester 102 a-102 n may submit a request to have any document they like signed. However, signing system 100 will only sign those documents that the requester is authorized to have signed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the at least one additional requirement is determined based on at least one of: an amount of the transaction, a destination of the transaction, a type of the transaction, a transaction history of a user participating in the transaction, and a time of day as disclosed by Spitz. One of ordinary skill in the art would have been motivated to make this modification in order to provide signature based on signing policy as suggested by Spitz (Spitz: Para. 0040).
Claim 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trevethan in view of Tri, and further in view of Fletcher et al. (US20200074450, hereinafter Fletcher). 
Regarding claim 9 and 24, combination of Trevethan and Tri teaches the method of claim 1. 
Yet, the combination does not explicitly teach wherein the minimum number of shares required by the signing policy for signing using the first set of shares is a first minimum number of shares, wherein the minimum number of shares required by the signing policy for signing using the second set of shares is a second minimum number of shares.
However, in the same field of endeavor, Fletcher teaches wherein the minimum number of shares required by the signing policy for signing using the first set of shares is a first minimum number of shares, wherein the minimum number of shares required by the signing policy for signing using the second set of shares is a second minimum number of shares (Fletcher: Para. 0065: The threshold signature scheme allows sharing of signing power between n parties as long as at least a threshold number of private key shares have contributed towards generating a valid signature. Any subset smaller than the threshold cannot generate a valid signature. More particularly, each of the parties controls a share of a private signing key and a threshold number of key shares must be used to generate a valid signature through the combining of partial signatures. Any subset of key shares that is less than the threshold cannot generate a valid signature). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the minimum number of shares required by the signing policy for signing using the first set of shares is a first minimum number of shares, wherein the minimum number of shares required by the signing policy for signing using the second set of shares is a second minimum number of shares as disclosed by Fletcher. One of ordinary skill in the art would have been motivated to make this modification in order to generate a valid signature using minimum number of secret shares for each party as suggested by Fletcher (Fletcher: Para. 0060).
Claim 11-13 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Trevethan in view of Tri, and further in view of Cheng et al. (US20180367316, hereinafter Cheng). 
Regarding claim 11 and 26, combination of Trevethan and Tri teaches the method of claim 1. 
Yet, the combination does not teach wherein the interactive signing process includes a plurality of rounds, wherein the plurality of rounds consists of at least one first round and a second round, wherein the at least one of the plurality of shares is stored offline during the at least one first round of the interactive signing process.
However, in the same field of endeavor, Cheng teaches wherein the interactive signing process includes a plurality of rounds, wherein the plurality of rounds consists of at least one first round and a second round, wherein the at least one of the plurality of shares is stored offline during the at least one first round of the interactive signing process (Cheng: Para. 0084: In FIG. 2B, a deployment diagram for cold storages of funds is shown. A cold wallet is using an offline (e.g., PCI-e) HSM hosting a SFTS component, a first cold wallet master private key share, and a RSA private key used for decrypting a second cold wallet master private key share retrieved from a portable HSM. The portable (e.g., USB-connected) HSM hosts the second cold wallet master private key share and the RSA public key matching the RSA private key stored in the offline (e.g., PCI-e) HSM. The portable HSM uses an authentication entry device (e.g., a PED) to enforce MofN security policy for exporting the second cold wallet master private key share; Para. 0091: FIG. 4B shows an exemplary dual HSM use case for the SFTSP. For example, this use case may be utilized for a cold wallet (e.g., corresponding to the cold wallet shown in FIG. 2B).  In FIG. 4B, a client application 410 (e.g., utilized by a user via a client device) may send a transaction signing request to a TSS 420; Para. 0092: The TSS may forward the transaction signing request to a first HSM 430…The first HSM's tamper-proof storage (e.g., the first HSM's firmware) may store a private key decryption key (e.g., an RSA private key) 434, a SFTS module 436, and a first master private key share (e.g., an ECDSA private key share) 438; Para. 0093: The first HSM may send a get master request to a second HSM 440. For example, the second HSM may be a portable USB HSM. The second HSM's tamper-proof storage (e.g., the second HSM's firmware) may store a second master private key share (e.g., an ECDSA private key share) 444). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the interactive signing process includes a plurality of rounds, wherein the plurality of rounds consists of at least one first round and a second round, wherein the at least one of the plurality of shares is stored offline during the at least one first round of the interactive signing process as disclosed by Cheng. One of ordinary skill in the art would have been motivated to make this modification in order to protect fund using offline cold wallet as suggested by Cheng (Cheng: Para. 0082, 0083). 
Regarding claim 12 and 27, combination of Trevethan and Tri teaches the method of claim 1. 
Yet, the combination does not teach wherein at least one of the first system or the at least one second system is offline during at least one round of the interactive signing process.
However, in the same field of endeavor, Cheng teaches wherein at least one of the first system and the at least one second system is offline during at least one round of the interactive signing process (Cheng: Para. 0084: In FIG. 2B, a deployment diagram for cold storages of funds is shown. A cold wallet is using an offline (e.g., PCI-e) HSM hosting a SFTS component, a first cold wallet master private key share, and a RSA private key used for decrypting a second cold wallet master private key share retrieved from a portable HSM. The portable (e.g., USB-connected) HSM hosts the second cold wallet master private key share and the RSA public key matching the RSA private key stored in the offline (e.g., PCI-e) HSM. The portable HSM uses an authentication entry device (e.g., a PED) to enforce MofN security policy for exporting the second cold wallet master private key share). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein at least one of the first system and the at least one second system is offline during at least one round of the interactive signing process as disclosed by Cheng. One of ordinary skill in the art would have been motivated to make this modification in order to protect fund using offline cold wallet as suggested by Cheng (Cheng: Para. 0082, 0083).
Regarding claim 13 and 28, combination of Trevethan and Tri teaches the method of claim 1. 
Yet, the combination does not teach wherein at least one of the plurality of shares is offline during at least one round of the interactive signing process.
However, in the same field of endeavor, Cheng teaches wherein at least one of the plurality of shares is offline during at least one round of the interactive signing process (Cheng: Para. 0084: In FIG. 2B, a deployment diagram for cold storages of funds is shown. A cold wallet is using an offline (e.g., PCI-e) HSM hosting a SFTS component, a first cold wallet master private key share, and a RSA private key used for decrypting a second cold wallet master private key share retrieved from a portable HSM. The portable (e.g., USB-connected) HSM hosts the second cold wallet master private key share and the RSA public key matching the RSA private key stored in the offline (e.g., PCI-e) HSM. The portable HSM uses an authentication entry device (e.g., a PED) to enforce MofN security policy for exporting the second cold wallet master private key share). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein at least one of the plurality of shares is offline during at least one round of the interactive signing process as disclosed by Cheng. One of ordinary skill in the art would have been motivated to make this modification in order to protect fund using offline cold wallet as suggested by Cheng (Cheng: Para. 0082, 0083).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Camenisch et al. US20170104588: each server generate its own secret shares
Jing et al. US20040103276: signature with multiparty and secret shares
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                    /TAGHI T ARANI/           Supervisory Patent Examiner, Art Unit 2438